MORRISON, Judge.
The offense is robbery by firearms; the punishment, 10 years.
No statement of facts accompanies the •record.
Appellant’s motion for continuance which was overruled by the court cannot be appraised because no statement of facts on the hearing on the motion is before us. We cannot accept the allegations in the motion as proof of such fact. Cartwright v. State, 158 Tex.Cr.R. 344, 255 S.W.2d 878.
The proceedings appear to be regular and nothing is presented for review.
The judgment is affirmed.